 Case 6:20-cv-00913-GLS-ATB Document 10 Filed 01/22/21 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
DENISE L. BULLIS,
                                                      6:20-cv-913
                           Plaintiff,                 (GLS/ATB)

                    v.

SANDY OLLINGER et al.,

                   Defendants.
________________________________

                                SUMMARY ORDER

      Plaintiff pro se Denise L. Bullis commenced this action against

defendants Sandy Ollinger and Jeff Parker in Oneonta City Court, Small

Claims Part in Otsego County, New York. (Compl., Dkt. No. 2.) Bullis

alleges that defendants, two employees of the United States Postal

Service (USPS), were negligent in handling a certain package. (Id. at 2.)

Defendants removed the action to this court pursuant to the Federal Tort

Claims Act (FTCA),1 on the basis that defendants are employees of the

United States and were acting within the scope of their employment. (Dkt.

No. 1.) Defendants then moved to substitute the United States in place of

them, and to dismiss the complaint in its entirety, (Dkt. No. 6), which Bullis



      1
          See 28 U.S.C. §§ 2671-80.
 Case 6:20-cv-00913-GLS-ATB Document 10 Filed 01/22/21 Page 2 of 9




did not oppose. For the reasons that follow, defendants’ unopposed

motion is granted, and Bullis’ complaint is dismissed.

                                     I. Background2

      On June 8, 2020, Bullis brought a “brand new cell phone” to a post

office in Oneonta, New York for shipping. (Compl. at 2.) She handed the

telephone to Ollinger, who provided Bullis with a tracking number. (Id.)

The telephone never arrived at its destination, and, when Bullis searches

the tracking number, the USPS database shows that the package has not

left the post office, despite statements from defendants that it has been

“picked up.” (Id.) Bullis seeks to recover $1,000 for defendants’

mishandling of her package. (Id.) Now pending is defendants’ unopposed

motion to dismiss and to substitute the United States in place of Ollinger

and Parker. (Dkt. No. 6.)

                                      II. Discussion

      As an initial matter, Bullis has failed to respond to the pending

motion. And her failure to respond is not without significance. Under this

District’s Local Rules, a party’s failure to respond to a properly filed motion


       2
         The facts are drawn from Bullis’ complaint, (Dkt. No. 2), and presented in the light
most favorable to her.

                                               2
 Case 6:20-cv-00913-GLS-ATB Document 10 Filed 01/22/21 Page 3 of 9




can constitute consent to the granting of that motion, so long as the court

determines that the moving party has demonstrated its entitlement to relief.

See N.D.N.Y. L.R. 7.1(a)(3); Albino v. City of Amsterdam Police, No. 1:19-

CV-1415, 2020 WL 7024388, at *2 (N.D.N.Y. Nov. 30, 2020) (noting that, if

the moving party has met its burden, “the non-moving party’s failure to file

or serve any papers . . . shall be deemed as consent to the granting or

denial of the motion, as the case may be, unless good cause be shown.”

(citation omitted)); Herring v. Tabor, No. 9:12-cv-1739, 2014 WL 2946545,

at *5 (N.D.N.Y. June 30, 2014) (noting that, where a defendant’s motion to

dismiss is unopposed, the “burden of persuasion is lightened such that, in

order to succeed, the motion need only be ‘facially meritorious’” (citation

omitted)).

      In addition, a threshold issue as to whether defendants are entitled to

relief with respect to their motion is whether defendants were acting within

the scope of their employment during the incident in question. Accepting

Bullis’ allegations as true, but without the benefit of a response to

defendants’ motion, defendants were acting within the scope of their

employment as United States postal workers at all relevant times. Indeed,

Bullis does not suggest otherwise in her complaint, (Compl.), and there is

                                       3
 Case 6:20-cv-00913-GLS-ATB Document 10 Filed 01/22/21 Page 4 of 9




no reason to believe that the alleged mishandling of a package by two

postal workers at a post office was done in a manner other than within the

scope of their employment.

      Finally, because Bullis’ claim purports to be a common law tort claim,

it must be brought under the FTCA. See, e.g., Morillo v. eBay,

No. 17-CV-4091, 2017 WL 6622543, at *3 (E.D.N.Y. Dec. 28, 2017)

(collecting cases).

A.    Motion to Substitute

      Defendants argue that, pursuant to the FTCA, the United States

should be substituted for Ollinger and Parker in this action. (Dkt. No. 6,

Attach. 1 at 2.) The FTCA permits “civil actions on claims against the

United States, for money damages . . . for injury or loss of property . . .

caused by the negligent or wrongful act or omission of any employee of the

Government while acting within the scope of his office or employment.” 28

U.S.C. § 1346(b)(1). With certain exceptions not applicable here, this

remedy “is exclusive of any other civil action or proceeding for money

damages by reason of the same subject matter against the employee

whose act or omission gave rise to the claim.” Id. § 2679(b)(1).

      Because Ollinger and Parker were acting within the scope of their

                                       4
 Case 6:20-cv-00913-GLS-ATB Document 10 Filed 01/22/21 Page 5 of 9




employment during the events that gave rise to this litigation, the motion to

substitute is granted, and the United States is substituted for them. See

Clarcq v. VanGorder, No. 5:18-CV-1168, 2019 WL 1317784, at *2

(N.D.N.Y. Mar. 22, 2019) (“As a result [of finding that defendants acted

within the scope of their employment], substitution is mandatory, and

therefore the United States shall be substituted for the[m].” (citations

omitted)).

B.    Motion to Dismiss

      The United States argues that Bullis’ complaint must be dismissed on

two independent grounds: (1) Bullis failed to first present her claim to

USPS and (2) sovereign immunity has not been waived for the category of

claim Bullis brings against the United States. (Dkt. No. 6, Attach. 2 at 1-3.)

      1.     Bullis Failed to Exhaust Administrative Remedies

      First, the United States argues that Bullis’ complaint must be

dismissed because she did not first file an administrative claim with USPS

prior to bringing this action, thus depriving the court of subject matter

jurisdiction. (Id. at 2.) A prerequisite to maintaining a tort claim against an

entity covered by the FTCA is that “the claimant shall have first presented

the claim to the appropriate Federal agency and [her] claim shall have

                                       5
 Case 6:20-cv-00913-GLS-ATB Document 10 Filed 01/22/21 Page 6 of 9




been finally denied by the agency.” 28 U.S.C § 2675(a). A plaintiff has

properly exhausted an FTCA claim against USPS when:

            [USPS] receives from a claimant, his duly authorized
            agent or legal representative, an executed Standard
            Form 95, Claim for Damage or Injury, or other written
            notification of an incident, accompanied by a claim for
            money damages in a sum certain for injury to or loss
            of property, personal injury, or death alleged to have
            occurred by reason of the incident. A standard Form
            95 may be obtained from the local District Tort Claims
            Coordinator, the National Tort Center, or online at
            usa.gov (select Government forms).

39 C.F.R. § 912.5(a). A district court lacks subject matter jurisdiction if the

plaintiff failed to exhaust her FTCA claim. See Celestine v. Mount Vernon

Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005); Furman v. U.S.

Postal Serv., 349 F. Supp. 2d 553, 557 (E.D.N.Y. 2004) (“Compliance with

Section 2675 ‘is strictly construed.’ Without this administrative exhaustion,

courts lack subject matter jurisdiction over the claim.” (citations omitted)).

      Here, the United States maintains that Bullis never filed an

administrative claim with USPS. (Dkt. No. 6, Attach. 1 at 2.) And Bullis

does not allege in her complaint that she filed such an administrative claim.

(See generally Compl.) Accordingly, Bullis’ claim against the United States




                                       6
 Case 6:20-cv-00913-GLS-ATB Document 10 Filed 01/22/21 Page 7 of 9




must be dismissed.3 See Thompson v. United States, 795 F. App’x 15, 20

(2d Cir. 2019) (affirming the dismissal of an FTCA claim based on alleged

damage to a package by USPS because the plaintiff “failed to allege

proper exhaustion,” in that he did not allege that he first sought monetary

damages from USPS).

      2.      Sovereign Immunity

      In any event, as argued by the United States, (Dkt. No. 6, Attach. 2

at 2-3), even if Bullis brought an administrative claim to USPS, her claim

must be dismissed because the United States has not waived sovereign

immunity for the type of claim advanced by her. Indeed, sovereign

immunity has not been waived for “[a]ny claim arising out of the loss,

miscarriage, or negligent transmission of letters or postal matter.” 28

U.S.C. § 2680(b). Because Bullis’ claim is solely based on the loss or

failed delivery of her telephone, it falls squarely within this exception to the

waiver of sovereign immunity and must be dismissed for lack of subject

matter jurisdiction. See Aliev v. U.S. Postal Serv., No. 19-CV-1156, 2020

WL 1956301, at *3 (W.D.N.Y. Apr. 23, 2020) (“[T]o the extent [plaintiff]


       3
         While better pleading could potentially cure this defect in Bullis’ claim, the claim must
be dismissed with prejudice and without leave to amend because, as described below, the
United States has not waived sovereign immunity. See infra Part II.B.2.

                                                7
  Case 6:20-cv-00913-GLS-ATB Document 10 Filed 01/22/21 Page 8 of 9




alleges USPS was negligent in delivering, handling, or failing to deliver his

mail, any such claim is precluded by the postal matter exception and must

be dismissed for lack of subject matter jurisdiction.” (citation omitted)).

      Moreover, because the court lacks jurisdiction over this matter, and

better pleading cannot establish jurisdiction without an entirely new set of

facts and allegations, any amendment to Bullis’ complaint would be futile.

See Moran v. Proskauer Rose LLP, No. 1:17-cv-00423, 2017 WL 3172999,

at *3 (N.D.N.Y. July 26, 2017) (“[L]ack of subject matter jurisdiction is a

substantive defect that cannot be cured by better pleading.” (citations

omitted)). Accordingly, Bullis’ complaint is dismissed with prejudice and

without leave to amend.

      Accordingly, it is hereby

      ORDERED that defendants’ motion to substitute the United States

for Ollinger and Parker (Dkt. No. 6) is GRANTED; and it is further

      ORDERED that the United States’ motion to dismiss is GRANTED;

and it is further

      ORDERED that Bullis’ complaint (Dkt. No. 2) is DISMISSED; and it is

further

      ORDERED that the Clerk close this case; and it is further

                                       8
 Case 6:20-cv-00913-GLS-ATB Document 10 Filed 01/22/21 Page 9 of 9




      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

January 22, 2021
Albany, New York




                                    9
